Citation Nr: 1628260	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  13-21 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a compensable evaluation for the residuals of a shell fragment wound of the right ankle.

2. Entitlement to an evaluation in excess of 30 percent for paralysis of the left peroneal nerve.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to April 1969.  

This matter comes to the Board of the Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The left peroneal nerve issue is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The service-connected right foot scar is painful, linear, and unstable. 

2. The Veteran's right ankle has manifested pain and minimal limitation of motion, but has not been productive of ankylosis or malunion of the os calcis or astragalus.


CONCLUSION OF LAW

1.  The criteria for a 20 percent evaluation for scarring from a shell fragment wound of the right ankle have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118 including Diagnostic Codes 7800-7805 (2008 and 2015).

2.  The criteria for a separate 10 percent evaluation for orthopedic impairment of the right ankle have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.59, 4.71a Diagnostic Codes 5270-5274 (2008 and 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA compensation examinations in May 2008 and February 2012.  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) in October 2015.  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issue presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  VA has complied with general due process considerations.  See 38 C.F.R. § 3.103 (2015). 

Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Scars

VA received the Veteran's claim for an increased rating for the residuals of a shell fragment wound of the right ankle in February 2008.  VA has rated the disability as noncompensable under Diangostic Code 7805 (scars) since 1969.  

The RO denied an increased evaluation on September 10, 2008.  On September 23, 2008, VA amended the Schedule for Rating Disabilities, effective October 23, 2008.  See 73 Fed. Reg. 54,710-12 (Sept. 23, 2008).  The ratings included changes to 38 C.F.R. § 4.118, the Schedule of Ratings for Skin Disabilities.  The Veteran appealed the denial in February 2009.

Given the Veteran's testimony about the symptomatology of the disability and the record, the Board concludes that the Veteran has effectively requested adjudication of his claim under both the old criteria in the VA Schedule for Rating Disabilities and the current regulations.  However, the VA's Office of General Counsel determined in an opinion that amended rating criteria, if favorable to a claim, can be applied only for periods from the effective date of the regulatory change.  See VAOGCPREC 3-00 (Apr. 10, 2000). 

Prior to October 23, 2008, Diagnostic Code 7805 provided scars be rated on the limitation of function of the affected body part.  Thus, the analysis must first consider the limitation, if any, of the Veteran's right ankle.

Ankle disorders are rated under Diagnostic Codes 5270-5274, 38 C.F.R. § 4.71a.  
Diagnostic Code 5270 provides for ratings based on ankylosis of the ankle, while Diagnostic Codes 5272-5274 provide for ratings based on malunion of the os calcis or astragalus; ankylosis of the subastragular or tarsal joints; or an astragalectomy, respectively.  These four Codes do not apply because the record indicates that the Veteran has always had some motion in his ankle and he does not have the other conditions.  Therefore, the Board will consider him under Diagnostic Code 5271.  

Under Diagnostic Code 5271, a 10 percent disability rating requires moderate limited motion of the ankle.  A 20 percent disability rating, which is also the maximum evaluation available under Diagnostic Code 5271, requires marked limited motion of the ankle.  Normal range of motion for the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion. 38 C.F.R. § 4.71, Plate II.

Because the rating schedule does not define the terms "moderate" and "marked," the Board uses dictionary definitions for guidance.  "Marked" means noticeable, while "moderate" means of average or medium quantity.  Webster's II New College Dictionary, 670, 704 (1995).  

VA examined the Veteran in May 2008 and February 2012.  In 2008, dorsiflexion measured 20 degrees and plantar flexion measured 35.  There was no limitation of motion following repetitive testing.  The Veteran reported being unable to walk or stand longer than 30 minutes due to pain.  In 2012, the examiner noted the Veteran had "normal strength" with ankle dorsiflexion and plantar flexion.  The examiner, however, also noted the Veteran had consistently severe pain and fatigue in his ankle.  

Under Diagnostic Code 5271, the Veteran does not merit a compensable rating.  As noted, the terms "moderate" and "marked" are undefined.  However, having reviewed the evidence, the Board concludes that a finding of "moderate" limitation of motion is not warranted for either ankle.  Indeed, while there is evidence of some weakened movement, the limitation of motion has been minimal with no functional loss.

The Board has considered whether an increased disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Here, while the Veteran reported experiencing pain with range of motion testing, even if dorsiflexion or plantar flexion were slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  While the Veteran at times reported pain during range of motion testing, the 2008 and 2012 VA examiners specifically found no additional functional limitation after repetitive motion, in spite of the findings of pain.  That is, the pain was not shown to functionally limit the Veteran, and therefore a higher rating is not warranted on this basis. 

That being said, the Board recognizes the applicability of 38 C.F.R. § 4.59.  While the Veteran is not shown to warrant a rating based specifically on limitation of motion, his right ankle has been found to be painful throughout the course of his appeal, and beyond pain associated with either his scar or his neurologic impairment.  As such, the Board will assign a separate 10 percent rating for the orthopedic impairment of the Veteran's right ankle.

The Board must now consider rating the disability under the rating schedule as of October 23, 2008.  The amended Diagnostic Code 7805 requires disabling effects of scars not considered under Diagnostic Codes 7800-7804 to be rated under an appropriate diagnostic code.  Here, the Board finds the pre-October 23, 2008 analysis would not change, as the Diagnostic Codes concerning limitation of motion of the ankle are the most appropriate codes.  However, under amended Diagnostic Codes 7800-7804, the Board finds, pursuant to Butts v. Brown, 5 Vet. App. 532, 538 (1993), it is more appropriate to rate the disability under Diagnostic Code 7804.  Specifically, this code relates most directly to the symptomatology the Veteran demonstrates.

Under the criteria of current Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful. 

Note (1) to Diagnostic Code 7804 defines an unstable scar as "one, where for any reason, there is frequent loss of covering of skin over the scar."  Note (2) to Diagnostic Code 7804 provides that if one or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable scars.

Here, the Veteran has a single, linear scar on his right ankle.  He and his wife both testified that the scar is painful (including examples thereof) and that it often "oozes," and is "inflamed."  The Veteran submitted photographs in June 2013 to confirm that the wound, despite being over four decades old, has never completely healed.

Given the foregoing, the Veteran merits a 20 percent evaluation for his scar, as it is both unstable and painful.  It is clearly unstable given the ongoing wound management, and the record is replete with examples of its painfulness.  He does not merit a higher rating under Diagnostic Code 7804 because he has only one scar on his right ankle.  Moreover, Diagnostic Codes 7800, 7801, and 7802 do not apply because of the type (linear) and location (ankle) of the Veteran's scar.  

Extra-Schedular

The Veteran has not raised, and the evidence does not suggest, that referral for an extra-schedular evaluation is warranted for this disability.  The Veteran's symptoms are addressed by the rating criteria discussed above, and such a referral is appropriate where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).   When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation is adequate.  Evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present.  The Veteran's specific complaints with regard to his ankle involve increasing levels of pain.  Such manifestations are fully contemplated by the rating schedule.  Specifically, in rating the ankle disorder, the Board is required to consider all functional limiters that impact the Veteran's ankle.  As such, the Board has necessarily considered all of the ankle-related symptomatology within consideration of the schedular rating that was assigned.  Indeed, the Board changed the assigned Diagnostic Code so that it was most advantageous to the Veteran and reflected his symptomatology.

Moreover, because the assigned Diagnostic Code requires the Board to consider all of the Veteran's symptoms in determining whether the range of motion is functionally limited, the Board is essentially tasked with considering of all of the Veteran's ankle-related symptoms within the parameters of the schedular rating that is assigned. 

The Board acknowledges that the Veteran uses a cane.  However, the use of an assistive device does not render the Veteran's service connected ankle disability unique or unusual, and it does not mean that the schedular rating criteria do not adequately describe the symptoms of the Veteran's service-connected disability, so as to trigger referral for extraschedular consideration. 

First, the use of an assistive device is expected when a person experiences significant ankle pain.  That is, it is not a unique or unusual result of an ankle disability.  Second, the use of an assistive device or cane is not a "symptom" of the Veteran's disability; rather, it is the result of ankle symptoms such as pain, tenderness and limitation of motion.  In other words, the Veteran uses a cane because of pain in his ankle, but pain is a symptom that is specifically contemplated by the schedular rating criteria.  Here, there are higher schedular ratings that take into account increased pain. 

The Board finds that there are no additional symptoms of the disorder that are not reasonably addressed by the rating schedule.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disorder.

ORDER

Prior to October 23, 2008, a noncompensable evaluation is affirmed for the residual scarring from a shell fragment wound of the right ankle.  From October 23, 2008, a 20 percent evaluation is granted, subject to the laws and regulations governing the award of monetary benefits.

A separate 10 percent rating is granted for orthopedic impairment of the right ankle, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

VA last examined the Veteran's paralysis of the left peroneal nerve in February 2012.  He testified in October 2015 that his disability had worsened since that examination because of his dropped foot and shrapnel that was surfacing and exiting his body.  Given the testimony, the Board finds another examination is required before the Board can decide the claim.




Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records. The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file. The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder. If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

2. Schedule the Veteran for a VA nerve examination to ascertain the severity of his paralysis of the left peroneal nerve.  In particular, the examiner should address the Veteran's testimony about shrapnel exiting his body, including the nature and frequency of these events.

3. The RO must expressly consider whether referral for extraschedular consideration is warranted for the paralysis of the left peroneal nerve issue due to the shrapnel exiting the Veteran's body.  In particular, it should consider if such complaints are contemplated by the rating criteria for peroneal nerves.

Thereafter, readjudicate the peroneal nerve issue.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


